244 Ga. 294 (1979)
260 S.E.2d 18
HILL et al.
v.
CROWELL et al.
34942.
Supreme Court of Georgia.
Argued July 9, 1979.
Decided September 6, 1979.
Rehearing Denied September 25, 1979.
Douglas L. Breault, for appellants.
Jerry A. Buchanan, J. Barrington Vaught, for appellees.
PER CURIAM.
This court granted the application for writ of certiorari to review the decision and judgment of the Court of Appeals in Hill v. Crowell, 149 Ga. App. 461 (254 SE2d 519) (1979).
1. Under Code Ann. § 59-705, either party in a civil suit has the right to an examination of jurors individually prior to the interposing of a challenge. Whaley v. Sim Grady Machinery Co., 218 Ga. 838, 839 (1) (131 SE2d 181) (1963).
2. Where a party in a civil case has been denied the right to an examination of jurors individually, the error is presumed to be harmful. Bradham v. State, 243 Ga. 638 (256 SE2d 331) (1979); Poultryland, Inc. v. Anderson, 200 Ga. 549, 561-562 (37 SE2d 785) (1946).
Judgment affirmed in part and reversed in part. All the Justices concur, except Hall, J., who concurs in the judgment only, and Bowles, J., who dissents to Division